              Case 3:18-cr-05141-BHS Document 74 Filed 10/25/19 Page 1 of 5




 1                                                               The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT TACOMA
 9
10
      UNITED STATES OF AMERICA,                               NO. CR18-5141 BHS
11
                               Plaintiff,
                                                              GOVERNMENT’S AMENDED EXHIBIT
12
                                                              LIST
13
                          v.
14                                                            TRIAL DATE: October 29, 2019
      DONNIE BARNES, SR.,
15
                               Defendant.
16
17          The United States of America, by and through Brian T. Moran, United States
18 Attorney for the Western District of Washington, and Matthew P. Hampton and Lyndsie
19 R. Schmalz., Assistant United States Attorneys for said District, hereby submits this list
20 of exhibits which may be presented in its case-in-chief at trial on October 21, 2019.
21    Exhibit                        Description                    Offered      Admitted
        No.
22       1       Apple iPhone
        1A       Photos of Apple iPhone
23      1B       iPhone Screenshots
24       2       Black and Gray USB Drive
        2A       Photos of Black and Gray USB Drive
25       3       Website Images of MV1
        3A       Website Images of MV1 (REDACTED)
26       4       Videos and Images of MV1
27      4A       Videos and Images of MV1 (REDACTED)
         5       Other Child Pornography Files
28      5A       Other Child Pornography Files (REDACTED)
     Government’s Amended Exhibit List                                         UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Donnie Barnes, Sr., CR18-5141 BHS - 1
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 3:18-cr-05141-BHS Document 74 Filed 10/25/19 Page 2 of 5




1     Exhibit                        Description                   Offered      Admitted
        No.
2        6       dobsr@me.com email communications
         7       Certified DOL Record for Donnie Barnes, Sr.
3
         8       Photo of 5210 N 9th (Tacoma, WA)
4        9       Photo of 100 174th St. S. (Spanaway WA)
        10       Gray T-Shirt and Neon Green and Blue Shorts
5                Recovered in Residential Search
        10A      Photos of Gray T-Shirt and Neon Green and Blue
6                Shorts Recovered in Residential Search
7        11      Seahawks Jersey and Black and White Shorts
                 Recovered in Residential Search
8       11A      Photos of Seahawk Jersey and Black and White
                 Shorts Recovered in Residential Search
9        12      Black Boots Recovered in Residential Search
        12A      Photos of Black Boots Recovered in Residential
10
                 Search
11       13      Gray Blanket Recovered in Residential Search
        13A      Photos of Gray Blanket Recovered in Residential
12               Search
         14      Finding Nemo Towel Recovered in Residential
13               Search
14      14A      Photos of Finding Nemo Towel Recovered in
                 Residential Search
15       15      Residential Search Photos (REDACTED)
         16      Barnes Interview Recording
16      16A      Excerpt of Barnes Interview (00:00:04.953-
                 00:01:15:107)
17      16B      Excerpt of Barnes Interview (00:07:49.106-
18               00:08:20.392)
        16C      Excerpt of Barnes Interview (00:13:16.189-
19               00:13:35.955)
        16D      Excerpt of Barnes Interview (00:22:44.740-
20               00:30:01.629)
        16E      Excerpt of Barnes Interview (00:30:00.863-
21
                 00:30:20:497)
22      16F      Excerpt of Barnes Interview (00:33:34.042-
                 00:40:50.162)
23      16G      Excerpt of Barnes Interview (00:41:30.813-
                 00:42:08.174)
24      16H      Excerpt of Barnes Interview (00:42:34.356-
                 00:43:14.629)
25
        16I      Excerpt of Barnes Interview (00:44:39.826-
26               00:49:02.271)
        16J      Excerpt of Barnes Interview (00:44:39.826-
27               00:49:02.271)
28
     Government’s Amended Exhibit List                                        UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Donnie Barnes, Sr., CR18-5141 BHS - 2
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                 Case 3:18-cr-05141-BHS Document 74 Filed 10/25/19 Page 3 of 5




 1        Exhibit                     Description                       Offered      Admitted
            No.
 2         16K      Excerpt of Barnes Interview (01:17:50.613-
                    01:18:42.189)
 3
           16L      Excerpt of Barnes Interview (01:30:47.108-
 4                  01:21:53.959)
           16M      Excerpt of Barnes Interview (01:22:57.040-
 5                  01:24:51.156)
           16N      Excerpt of Barnes Interview (01:26:49.210-
 6                  01:28:57.594)
 7         16O      Excerpt of Barnes Interview (01:28:24.434-
                    01:31:41.564)
 8         16P      Excerpt of Barnes Interview (01:32:33.180-
                    01:37:31.612)
 9          17      Stipulation of the Parties Regarding Device Nexus
            18      Photo of J.T.
10         200      Grand Jury Testimony of SA Berg
11         201      Search Warrant Application MJ18-5047
           202      ROI 001 Case Opening
12         203      ROI 002 Surveillance and Summons
           204      ROI 003 Arrest of Donnie Barnes
13         205      ROI 004 Interview of Donnie Barnes
14         206      ROI 005 Seizure of iPads
           207      ROI 006 Interview of K.T.
15         208      ROI 007 Analysis of Non-electronic Evidence
                    Items
16         209      ROI 008 Indictment of Donnie Barnes
17         210      ROI 009 Forensic Interview of MV1
           211      ROI 010 Review of Electronic Evidence
18         212      ROI 011 Initial Forensic Findings
           213      ROI 012 Discovery Conference
19         214      Photolog/Room Sketch
20         215      Transcript of Interview with Donnie Barnes,
                    Sr._Redacted
21
     //
22
23 //
24
25
26
27
28
      Government’s Amended Exhibit List                                            UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      United States v. Donnie Barnes, Sr., CR18-5141 BHS - 3
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
              Case 3:18-cr-05141-BHS Document 74 Filed 10/25/19 Page 4 of 5




1           DATED this 25th day of October, 2019.
2                                                     Respectfully submitted,
3                                                     BRIAN T. MORAN
4                                                     United States Attorney

5                                                     s/ Matthew P. Hampton
                                                      MATTHEW P. HAMTON
6                                                     s/ Lyndsie R. Schmalz
7                                                     LYNDSIE R. SCHMALZ
                                                      Assistant United States Attorneys
8                                                     700 Stewart Street, Suite 5220
                                                      Seattle, Washington 98101
9
                                                      Phone: (206) 553-7970
10                                                    E-mail: matthew.hampton@usdoj.gov
                                                               lyndsie.r.schmalz@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Amended Exhibit List                                            UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     United States v. Donnie Barnes, Sr., CR18-5141 BHS - 4
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
               Case 3:18-cr-05141-BHS Document 74 Filed 10/25/19 Page 5 of 5




1                                       CERTIFICATE OF SERVICE
2
             I hereby certify that on October 25, 2019, I electronically filed the foregoing with
3
     the Clerk of the Court using the CM/ECF system which will send notification of such
4
     filing to the attorney(s) of record for the defendant(s).
5
6                                                      s/ Becky Hatch
7                                                      BECKY HATCH
                                                       Legal Assistant
8                                                      United States Attorney=s Office
9                                                      700 Stewart Street, Suite 5220
                                                       Seattle, Washington 98101
10                                                     Phone: (206) 553-4161
11                                                     E-mail: becky.hatch@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Government’s Amended Exhibit List                                          UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      United States v. Donnie Barnes, Sr., CR18-5141 BHS - 5
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
